Proceeding pursuant to CPLR article 78, to review respondents’ determination, dated January 2, 1976 and made after a hearing, which found that petitioner had violated section 209-a (subd 1, par [d]) of the Civil Service Law, and directed it to negotiate with intervenor in good faith. Determination confirmed and proceeding dismissed on the merits, with costs to respondents Helsby et al., constituting the Public Employment Relations Board. The decision was one founded upon a rational basis and did not constitute an abuse of the board’s discretion (see Matter of Board of Coop. Educ. Servs. of Rockland County v New York State Public Employment Relations Bd., 50 AD2d 832). Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.